DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennings et al. (US 10,683,042) in view of Sato (US 2009/0115161).

Regarding claim 1, Jennings et al. teaches a tugger train trailer comprising:
a frame; and
drive-on surfaces that can accommodate at least one trolley cart, see figure 1.  
Jennings et al. does not teach an autonomous transport vehicle that moves the trolley cart.  Sato teaches an autonomous transport vehicle, 1, that autonomously transfers a trolley.  It would have been obvious to one of ordinary skill in the art to combine the autonomous transport vehicle and trolley cary of Sato with the tugger train of Jennings et al. in order to easily move multiple trolley carts onto the trailer and transport the multiple the trolley carts at once.

Regarding claim 2, Jennings et al. teaches the drive-on surfaces and the transport vehicle drive-on surfaces from a continuous base surface, see figure 10.
Regarding claim 3, Jennings et al. teaches the drive-on surfaces and the transport vehicle drive-on surfaces are configured to be lowered to the floor level and raised, see figure 5.

Regarding claim 8, Jennings et al. teaches a plurality of tugger train trailers, and as shown in figure 1, each trailer cam have a trolley cart, and therefore the combination of Jennings et al. and Sato teaches a plurality of trolley carts.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennings et al. in view of Sato as applied to claim 1 above, and further in view of PCT/EP2014/078772.

Regarding claim 4, Jennings et al. does no teach a lfiting device provided between the frame and the wheel, the EP ‘772 reference does.  EP ‘772 teaches a tugger train transport with drive-on surfaces and the transport vehicle drive-on surfaces are firmly connected with the frame and lifting device are provided between the frame and wheels of the tugger train trailer, see figures 11-16.  It would have been obvious to one of ordinary skill in the art to combine the lifting device of the EP ‘772 reference with the tugger train transport of Jennings et al. in order to enable the transport surface of the train to be lowered for easy loading and unloading of the train.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennings et al. in view of Sato as applied to claim 1 above, and further in view of Ard et al. (US 2017/0088156).

Regarding claim 13, Jennings et al. does not specifically teach a method as claimed.  Ard et al. teaches a tugger train trailer and an autonomous vehicle with a trolley cart, where the method includes driving the tugger train and the autonomous vehicle each with a trolley cart to a distribution point, and trolley carts destined for respective surrounding area are driven be the autonomous transport vehicle off the tugger train trailer and taken to their respective destinations, see figures 2 and 4.  
It would have been obvious to one of ordinary skill in the art to use the tugger train trolley cart of Jennings et al. as described by Ard et al. to distribute item on the trolley cart.

Regarding claim 14, Ard et al. further teaches transporting trolley carts back to the tugger train, as claimed.

Allowable Subject Matter
Claims 5-7, 9-12, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art was not found to teach the battery charging features as claimed by applicant.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 8, 13, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In light of applicant’s foreign priority claim and effective filing date, new prior art was applied which beats the applicant’s effective filing date.  As such, claims 1-4, 8, 13, and 14 remain rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art cited on pTO-892 and not relied upon show other examples of tugger trailer trains with dolly carts with similar features to those claimed by applicant.  The prior art relied upon by the examiner is considered the best prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



4 October 2022